United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-155
Issued: May 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2006 appellant, through her representative, filed a timely appeal from a
November 7, 2005 merit decision of the Office of Workers’ Compensation Programs terminating
her compensation and a nonmerit decision dated February 9, 2006 denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case and over the February 9, 2006 nonmerit decision.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s entitlement to
compensation benefits effective January 30, 2004 on the grounds that she had no further
disability due to her December 16, 1999 employment injury; (2) whether the Office properly
terminated authorization for medical benefits; (3) whether appellant has established that she had
continuing disability after January 30, 2004 due to her December 16, 1999 employment injury;
and (4) whether the Office properly denied her request for review of the merits of her claim
under 5 U.S.C. § 8128.

FACTUAL HISTORY
On February 17, 2000 appellant, then a 53-year-old customer service supervisor, filed a
traumatic injury claim alleging that she reinjured her neck and lower back on December 16, 1999
when she stepped on a broken tile and fell through the floor. The Office previously accepted that
appellant sustained a strain of the neck, left shoulder and lumbar spine due to a May 6, 1999
motor vehicle accident. The claim was assigned file number 131189616. The Office assigned
the December 16, 1999 work injury file number 132007926 and accepted the claim for an
aggravation of the lumbar spine.1
In a report dated December 7, 2001, Dr. David Wren, Jr., an attending orthopedic
surgeon, discussed appellant’s history of injury on May 6 and December 16, 1999. He diagnosed
cervical and trapezial strain, possible cervical radiculitis, chronic low back pain, lumbar disc
disorder with disc protrusion at L5-S1 and foraminal stenosis at L4-5 and L5-S1 and lumbar
radiculitis. Dr. Wren opined that appellant should work only four hours per day with restrictions
beginning December 10, 2001. Appellant received compensation for partial disability from the
Office beginning December 10, 2001.
On February 1, 2002 the Office referred appellant to Dr. Jerrold M. Sherman, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated February 19,
2002, Dr. Sherman discussed appellant’s December 16, 1999 employment injury. He noted that
she had a prior work injury to her neck and lower back in March 1999, when she was in a motor
vehicle accident.2 Dr. Sherman interpreted a December 2000 magnetic resonance imaging
(MRI) scan study as showing arthritic changes at L4-5 and L5-S1 with foraminal stenosis but no
nerve root impingement. He diagnosed nonemployment-related osteoarthritis of the lumbar
spine without neurological deficit and resolved lumbosacral strain due to the December 16, 1999
employment injury. Dr. Sherman found that appellant had no disability resulting from the
December 16, 1999 work injury. He stated: “She has a disability involving her lumbar spine
prior to the December 16, 1999 incident, which would prevent her from doing repetitive forward
bending or lifting of weights heavier than 25 pounds due to her nonindustrial osteoarthritis and
the sprain of the lumbar spine that occurred in March 1999.”
On February 28, 2002 the Office requested that Dr. Wren review and comment on
Dr. Sherman’s findings. On March 14, 2002 Dr. Wren disagreed with Dr. Sherman’s conclusion
and noted that the MRI scan study showed a “significant disc protrusion at the L5-S1 level” with
neural foraminal stenosis, osteophyte formation and facet joint arthritis at L5-S1. He attributed
appellant’s back condition to her May 1999 and December 16, 1999 work injuries. Dr. Wren
stated:
“The injury that [appellant] sustained at work on December 1[6], 1999 has not
resolved. That injury resulted in injury to the disc as well as an aggravation of an
underlying arthritic condition. [Appellant] has not had a resolution of the

1

By decision dated September 6, 2000, the Office denied appellant’s claim for continuation of pay as untimely.

2

The date of appellant’s work-related motor vehicle accident was May 6, 1999.

2

lumbosacral injury and continues to be symptomatic as a result of the job injury of
December 16, 1999 and to a lesser extent by the job injury of May 1999.”
Dr. Wren noted that appellant began working six hours per day on February 11, 2002. In a
progress report dated March 14, 2002, he found that appellant could resume full-time
employment with restrictions.
The Office determined that a conflict in medical opinion existed between Dr. Sherman
and Dr. Wren on the issue of whether appellant had continuing residuals from her December 16,
1999 work injury. The Office referred appellant to Dr. Arthur M. Auerbach, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a report dated June 12, 2002,
Dr. Auerbach reviewed the medical evidence of record, including the results of objective studies,
discussed her history of injury and listed detailed findings on physical examination. He
reviewed the December 2001 MRI scan study and found that it showed degenerative disc disease
and bulging discs at L4-5 and L5-S1, a 50 percent narrowing of the intervetebral disc space and
some disc bulging into the L5-S1 foramen without nerve root irritation. Dr. Auerbach noted that
appellant experienced no back pain prior to her May 1999 motor vehicle accident. Appellant
was working with restrictions due to the motor vehicle accident at the time of her December 16,
1999 work injury. Dr. Auerbach stated:
“I do not believe orthopedically that [appellant] continues to suffer from the
residuals of her December 16, 1999 industrial injury, aggravation of her
preexisting problem secondary to a motor vehicle accident on the job of
May 1999 where, among other injuries, she injured her low back and aggravated a
degenerative disc disease. [Her] lumbar spine aggravation of December 16, 1999
has dissipated completed. She has no present work restrictions due to the
December 16, 1999 temporary aggravation of her preexisting condition that
aggravated her lumbar spine. That aggravation again has resolved. Any restricted
activities that she has are due to her preexisting condition, osteoarthritis of the
lumbar spine, secondary to the aggravation of osteoarthritis, lumbar spine, in the
motor vehicle accident at work of May 1999.”
Dr. Auerbach found that appellant could work full time with restrictions due to her May 1999
motor vehicle accident, which he found “aggravated her preexisting but apparently asymptomatic
degenerative arthritic low back problem.”
On August 29, 2002 the Office notified appellant that it proposed to terminate her
compensation and medical benefits on the grounds that she had no further employment-related
residuals. In a decision dated October 16, 2002, the Office finalized the termination of
compensation. Appellant requested an oral hearing. By decision dated June 12, 2005, an Office
hearing representative set aside the October 16, 2002 decision. The hearing representative
instructed the Office to double the case with appellant’s May 1999 work injury, assigned file
number 131189616 and request clarification from Dr. Auerbach regarding whether she had
continuing residuals from either work injury.

3

On June 25, 2003 the Office provided Dr. Auerbach with both case files and a revised
statement of accepted facts. The Office requested that he discuss whether appellant had any
further disability or residuals due to either employment injury. In a report dated September 8,
2003, Dr. Auerbach reviewed the evidence from both case records. He stated:
“The claimant has a subsidiary claim with a date of injury [of] May 6, 1999. Left
cervical strain, left trapezius strain [and] low back strain have been accepted as
work related. Based on the current objective findings and review of past medical
records for both claims [file numbers] 132007926 and 131189616, there is a disc
injury due to the December 16, 1999 industrial injury. The claimant’s May 6,
1999 industrial injury presents no change in my previous medical treatment made
on June 12, 2002. With the additional medical evidence that there is an accepted
May 6, 1999 industrial injury with conditions of left cervical strain, left trapezius
strain and low back strain, the claimant’s accepted medical condition of
aggravation of lumbar strain for the December 16, 1999 injury was temporary.
She has recovered from the December 16, 1999 temporary aggravation and was
then left the way she was prior to December 16, 1999 secondary to the original
motor vehicle accident of May 6, 1999.
The temporary aggravation of
December 16, 1999 most probably completely dissipated as of April 16, 2000.
My opinion [is that] the temporary aggravation of December 16, 1999 was
discussed fully in my original report of June 12, 2002 and has not changed.”
Dr. Auerbach attributed appellant’s work restrictions to her May 6, 1999 motor vehicle accident
as described in the previous work restriction evaluated dated July 8, 2002. He stated:
“Given new medical evidence that there was an accepted claim with a date of
injury May 6, 1999, the [appellant] continues to suffer residuals only of the
May 6, 1999 motor vehicle accident. [She] has recovered from the temporary
aggravation of the December 16, 1999 injury completely. [Appellant] continues
to have residuals by direct cause only of the May 6, 1999 injury. She does not
continue to have residuals by direct cause or aggravation as a result of the
December 16, 1999 injury as she has completely recovered from it.
“The medical conditions of left cervical strain and left trapezius strain have
resolved, but the low back strain and aggravation of lumbar spine continue as
noted with impairment and disability documented in my June 12, 2002 report and
documented in my July 8, 2002 OWCP-5c form.
“[Appellant] has no impairment and disability to the neck or left trapezius.”
In a report dated September 25, 2003, Dr. Wren discussed appellant’s complaints of
increased pain along the left side of her neck, left shoulder and lower back extending through the
right leg and foot. He found that she was temporarily totally disabled due to her increase in pain.

4

On October 24, 2003 the Office notified appellant that it proposed to terminate her
compensation in file number 132007926 on the grounds that she had no residuals of her
December 16, 1999 employment injury. The Office indicated that benefits for file number
131189616 were “not affected by this proposed decision.”
In a November 24, 2003 response, appellant argued that Dr. Sherman’s report was
insufficient to create a conflict with Dr. Wren’s report as he did not have information regarding
the May 6, 1999 work injury at the time he rendered his opinion.3
By decision dated January 30, 2004, the Office finalized its termination of appellant’s
entitlement to compensation and authorization for medical benefits on the grounds that she had
no further residuals of her December 16, 1999 employment injury. Appellant requested a
hearing, which was held on November 30, 2004. She noted that she had retired from the
employing establishment on March 1, 2004. Appellant argued that Dr. Auerbach did not explain
why her December 1999 employment injury resolved. She also asserted that Dr. Sherman’s
opinion was insufficient to create a conflict as the Office did not provide him information about
her May 1999 work injury. Appellant indicated that she sustained a subsequent injury to her
back in October 2003. She described difficulties obtaining payment for medical expenses. By
decision dated March 4, 2005, the Office hearing representative affirmed the January 30, 2004
decision.
On September 3, 2004 appellant requested reconsideration. She submitted a report dated
February 8, 2005 from Dr. Wren who discussed appellant’s employment injuries and expressed
his disagreement with Dr. Sherman’s opinion. Dr. Wren opined that she “sustained a permanent
aggravation of her preexisting osteoarthritis of her lower back. Appellant also has lumbar disc
protrusion, L5-S1 and disc bulge L4-5 as a result of her job injury of May 6 and December 16,
1999 in particular.
In a decision dated November 7, 2005, the Office denied modification of the hearing
representative’s finding that appellant had no further residuals of her December 16, 1999
employment injury. The Office modified the hearing representative’s March 4, 2005 decision to
show that appellant had continuing residuals of her May 6, 1999 employment injury of lumbar
strain. The Office further indicated that the May 6, 1999 claim should be expanded to include an
aggravation of preexisting lumbar osteoarthritis and degenerative disc disease.
On January 12, 2006 appellant requested reconsideration. She argued that claim file
number 131189616 should also include her left shoulder, neck and back conditions.
By decision dated February 9, 2006, the Office denied appellant’s request for
reconsideration on the grounds that it was insufficient to warrant review of the November 7,
2005 decision. The Office noted that any argument about claim file number 131189616 should
be directed to that file number.

3

On November 20, 2003 appellant appealed to the Board. The Board dismissed the appeal as there was no
adverse decision over which it had jurisdiction. Order Dismissing Appeal, Docket No. 04-388 (issued
December 31, 2003).

5

LEGAL PRECEDENT -- ISSUES 1 & 2
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.4 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.5 Additionally, the right to medical benefits for an accepted condition is not limited
to the period of entitlement for disability compensation.6 To terminate authorization for medical
treatment, the Office must establish that appellant no longer has residuals of an employmentrelated condition which require further medical treatment.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.9 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.10
ANALYSIS -- ISSUES 1 & 2
The Office accepted that appellant sustained a reinjury to her lumbar spine due to a
December 16, 1999 employment injury, which occurred when she stepped on a broken tile and
her foot went through the floor. Appellant worked in a limited-duty capacity at the time of her
December 16, 1999 employment injury due to neck, left shoulder and lumbar strain resulting
from a May 6, 1999 employment-related motor vehicle accident.
Dr. Sherman, who provided a second opinion evaluation on February 19, 2002, diagnosed
resolved lumbosacral strain due to appellant’s December 16, 1999 employment injury and
nonemployment-related osteoarthritis. He opined that appellant had no further disability due to
4

Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

Pamela K. Guesford, 53 ECAB 727 (2002).

7

Id.

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

6

her December 16, 1999 employment injury but had continuing disability from her motor vehicle
accident. On March 14, 2002 Dr. Wren diagnosed a disc protrusion at L5-S1 with neural
foraminal stenosis, osteophyte formation and facet joint arthritis due to appellant’s May and
December 1999 employment injuries. The Office determined that a conflict existed between
Dr. Sherman and Dr. Wren regarding whether appellant had continuing residuals of her
December 16, 1999 employment injury. The Office referred her to Dr. Auerbach for an impartial
medical examination.
In a report dated June 12, 2002, Dr. Auerbach reviewed the medical evidence and the
results of objective studies. He noted that a December 2001 MRI scan study showed
degenerative disease and disc bulges at L4-5 and L5-S1. Dr. Auerbach opined that appellant had
no limitations from the “December 16, 1999 temporary aggravation of her preexisting condition
that aggravated her lumbar spine.” He attributed her work limitations to her “preexisting
condition, osteoarthritis of the lumbar spine, secondary to the aggravation of osteoarthritis,
lumbar spine, in the motor vehicle accident at work of May 1999.”
The Office terminated appellant’s compensation based on Dr. Auerbach’s June 12, 2002
report. A hearing representative, however, instructed the Office to request clarification from
Dr. Auerbach regarding whether appellant had continuing residuals from either her May or
December 1999 work injury. On September 8, 2003 Dr. Auerbach indicated that based on his
review of case records for both injuries appellant had “a disc injury due to the December 16,
1999 industrial injury.”11 He further opined that the aggravation of appellant’s lumbar strain due
to the December 16, 1999 injury had resolved. Dr. Auerbach also found that appellant’s left
cervical strain and left trapezius strain had resolved but that she had continuing low back strain
and an aggravation of the lumbar spine due to her May 6, 1999 employment injury.
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.12 The Board finds, however, that
Dr. Auerbach’s opinion that appellant’s aggravation of her lumbar condition due to the
December 16, 1999 employment injury had resolved is not sufficiently well reasoned to be
entitled to special weight. He asserted that appellant had no further aggravation of her back
condition due to her December 16, 1999 employment injury but cited no clinical findings to
substantiate his assertion. Dr. Auerbach attributed her continuing work restrictions to her prior
May 1999 employment injury but provided no analysis to show how he reached such a
determination. He did not explain why he believed that appellant had disability due solely to her
May 1999 work injury or why he believed that her December 16, 1999 aggravation of her back
condition had resolved. While Dr. Auerbach made statements regarding disability and causal
relationship that were clear and unequivocal, he failed to offer medical reasoning in support of
his conclusions.13 The certainty with which he expressed his opinion cannot overcome the lack
11

Dr. Auerbach’s finding that appellant had a disc injury due to her December 16, 1999 work injury appears from
the context of his report to be a typographical error.
12

See David W. Pickett, supra note 10.

13

See Elaine Sneed, 56 ECAB ___ (Docket No. 04-2039, issued March 7, 2005).

7

of medical rationale.14 As Dr. Auerbach did not sufficiently explain why the December 16, 1999
employment injury no longer aggravated appellant’s lumbar condition, his opinion is insufficient
to constitute the special weight of the medical evidence and the record contains an unresolved
conflict in medical opinion. The Board consequently finds that the Office has not met its burden
of proof to terminate appellant’s compensation and medical benefits for her December 16, 1999
employment injury.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation and medical benefits effective January 30, 2004 on the grounds that she has no
further disability or condition due to her December 16, 1999 employment injury.15
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 9, 2006 and November 7, 2005 are reversed.
Issued: May 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Willa M. Frazier, 55 ECAB 379 (2004).

15

In view of the Board’s disposition of the merits, the issues of whether appellant has established continuing
disability and whether the Office properly denied appellant’s request for reconsideration are moot.

8

